EDWARDS, Judge.
This is an appeal by defendant, Shoreline Geophysical Services, Inc., from an adverse judgment of the trial court which awarded plaintiffs, Coy Kinchen and his wife, Edna S. Kinchen, the sum of $2,565 in damages.
Plaintiffs filed this suit contending that a flow well located on their property in Livingston Parish was damaged as a result of defendant’s geological exploration for oil and gas on adjacent property. This exploration employed underground blasting activity whereby charges of one to ten pounds of dynamite were placed in the ground at various depths and exploded to yield readings which show the geological formation of the various strata below the surface. At trial, plaintiffs established that the flow well had been installed on their property on March 3, 1976, at a cost of $515, and that the well operated properly prior to the commencement of defendant’s blasting activity in early 1977. Plaintiffs and other witnesses testified that the well ceased shortly after the blasting.
Defendant acknowledges that it conducted such operations on property adjoining plaintiffs’, but denies that its operations caused the well to cease. On appeal, defendant urges that plaintiffs did not establish their case by a preponderance of the evidence.
We are convinced that the evidence in the record, albeit circumstantial evidence, preponderates in favor of the conclusion reached by the trial judge: that the cessation of plaintiffs’ flow well was the result of defendant’s blasting activity.
On the issue of quantum, we find that the award of $2,565 is not supported by the evidence in the record. The trial court did not indicate the basis for this amount. However, the pleadings show that plaintiffs sought damages for the cost of the well, as well as inconvenience and loss of rent occasioned by the damage to the well. Of these items, only the cost of the well ($515) was established at trial with any degree of certainty. Accordingly, we must reduce the award to $515.
For the above reasons, the judgment appealed is amended to reduce the award in favor of plaintiffs to the sum of $515, and affirmed in all other respects. Costs of this appeal are to be paid by defendant.
AMENDED AND AFFIRMED.